DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 10/30/2019.  As directed by the amendment: claims 16 – 22, and 24 – 26 have been amended, and claims 1 – 15, and 23 have been cancelled.  Thus, claims 16 – 22, and 24 – 26 are presently pending in this application.

Claim Objections
Claim 16 is objected to because of the following informalities:
“the pressure system” in claim 16, line 5 should read “the medical pressure system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 22, and 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a movable pressure system member” in line 6 and also in lines 9 and 10.  It is unsure whether these two limitations are referring to the same movable pressure system member.  For examination purposes, Examiner will consider “a movable pressure system member” in lines 9 and 10 to read “the movable pressure system member.”
Claim 17 recites “The medical pressure system including a MFLP-valve of claim 16” in lines 1 and 2.  However, independent claim 16 already recite a MFLP-valve.  It is unsure whether these two limitations are referring to the same MFLP-valve.  For examination purposes, Examiner will consider claim 17 to read “The medical pressure system including the MFLP-valve of claim 16.”

Allowable Subject Matter
Claims 16 – 22, and 24 – 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts discovered during examination are Bauer (U.S. 2014/0276629), Felber (U.S. 2014/0227112), and Silver (U.S. 6,663,587).
Regarding claim 16, prior arts do not teach that wherein the operable cover via the post is configured to selectively open the aperture based on selective engagement with the movable pressure system member in the system, engagement occurring when the rigid engagement member is actuated by the movable pressure system member and contacts the post.
Further, Applicant’s arguments and remarks filed on 10/30/2019 and reasons for allowance in the parent application (15/235,370) are adopted as reasons for indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                  
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783